Citation Nr: 0916143	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from October 1988 to 
October 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

VA audiometric shows an average 24-decibel loss, with a 
speech recognition score of 100 percent, in the right ear 
(level I); and, for the left ear, an average 29-decibel loss 
with a speech recognition score of 100 percent (level I).  An 
exceptional pattern of hearing impairment is not indicated.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Factual Background and Analysis

The Veteran's hearing loss has been evaluated under DC 6100, 
which sets out the criteria for evaluating hearing impairment 
using puretone threshold averages and speech discrimination 
scores.  Numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85 (2008).  
See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) 
is 55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.  

The Veteran's claim for service connection for hearing loss 
was received in November 2003.  In support of his claim is a 
July 2004 VA examination report.  The Veteran complained of 
not being able to fully understand what others were saying 
and that his greatest difficulty was understanding speech 
when other people were talking or whenever background noise 
was present.  Puretone thresholds for the right ear were 20, 
10, 10, 25, and 50, decibels at 500, 1000, 2000, 3000, and 
4000 Hz, respectively, and for the left ear at the same 
frequencies were 25, 25, 15, 25, and 60.  The results of the 
VA audiogram show an average puretone threshold of 24 
decibels in the right ear with speech discrimination ability 
of 98 percent, and 31 decibels in the left ear with speech 
discrimination ability of 100 percent.  Exceptional patterns 
of hearing impairment were not indicated.

Table VI indicates a numeric designation of level I for the 
right ear and level I for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

During VA examination in June 2005, puretone thresholds for 
the right ear were 20, 10, 15, 30, and 40, decibels at 500, 
1000, 2000, 3000, and 4000 Hz, respectively, and for the left 
ear at the same frequencies were 25, 15, 20, 25, and 55.  The 
results of the VA audiogram show an average puretone 
threshold of 24 decibels in the right ear with speech 
discrimination ability of 100 percent, and 29 decibels in the 
left ear with speech discrimination ability of 100 percent.  
Exceptional patterns of hearing impairment were not 
indicated.  The Veteran complained that he had the most 
difficulty in the presence of background noise.  

Table VI indicates a numeric designation of level I for the 
right ear and level I for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

The Board recognizes the Veteran's contentions and sincere 
belief in the merits of his claim.  His disability must be 
evaluated on the objective findings demonstrated during 
audiological examination.  The fact that his hearing acuity 
is less than optimal does not, by itself, establish 
entitlement to a higher disability rating.  To the contrary, 
it is clear from the Rating Schedule that a higher rating can 
be awarded only when loss of hearing has reached a specified 
measurable level.  That level of disability has not been 
demonstrated in the present case.  Therefore the current 
level of disability shown is encompassed by the rating 
assigned and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a compensable evaluation is not warranted for 
any portion of the time period under consideration.  
Moreover, at no time since the November 25, 2003 effective 
date has the medical evidence supported the assignment of a 
compensable evaluation; therefore, there is no basis for the 
assignment of a staged rating under the Fenderson case.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
hearing loss.  The evidence does not establish that it causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the hearing loss necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for 
consideration of an extra-schedular rating under the 
procedurals outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in January 2004 and March 2004 
that fully addressed the notice elements and were sent prior 
to the RO decision granting service connection in this 
matter.  The letters informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's 
and VA's respective duties for obtaining evidence.  The 
letters also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  That said, where service connection has been granted 
and an initial disability rating and effective have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  This increased rating claim is such an appeal.  
Dingess v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-117 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in July 2004 and June 2005.  
The Board notes that both examinations were adequate for 
rating purposes.  The examiners fulfilled their requirements 
by eliciting information from the Veteran concerning his 
medical history and conducting the necessary tests in 
accordance with standard medical practice and guidelines 
promulgated by the Secretary of Veterans'Affairs.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board 
also notes that in April 2009, the Veteran's representative 
wrote that on substantive appeal the Veteran suggested that 
he had additional treatment reports available.  However, the 
Board notes that the report referenced therein is the 
Veteran's July 2004 VA examination report, which is of 
record.  Thus, no additional action in this regard is needed.  
The Board also notes, although the latest VA examination was 
conducted in 2005, neither the Veteran nor his representative 
has indicated that his condition has increased in severity, 
and there is no other evidence of record indicating such.  
The Board is not required to remand an appealed disability-
benefit claim solely because of the passage of time since an 
otherwise adequate examination report was prepared.  Rather, 
an examination which was adequate for purposes of 
determination of the claim by the RO will ordinarily be 
adequate for purposes of the Board's determination, except to 
the extent that the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the examination.  VAOPGCPREC 11-95.  Such is not present 
here.  Thus, the record is adequate for rating purposes.  

All obtainable evidence identified by the Veteran relative to 
the claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


